                                                                                      Case 2:19-cv-00101-RFB-NJK Document 57 Filed 08/12/20 Page 1 of 4



                                                                                  1   Patrick J. Reilly, Esq.
                                                                                      Nevada Bar No. 6103
                                                                                  2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  3   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  4   Facsimile: 702.382.8135
                                                                                      preilly@bhfs.com
                                                                                  5
                                                                                      Matthew D. Guletz, Esq. (admitted pro hac vice)
                                                                                  6   Missouri Bar No. 57410
                                                                                      THOMPSON COBURN, LLP
                                                                                  7   One U.S. Bank Plaza, Suite 2700
                                                                                      Saint Louis, MO 63101
                                                                                  8   Telephone: 314.552.6311
                                                                                      mguletz@thompsoncoburn.com
                                                                                  9
                                                                                      Attorneys for Charter Communications, Inc.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10

                                                                                 11                            UNITED STATES DISTRICT COURT
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12                                      DISTRICT OF NEVADA
                                                      702.382.2101




                                                                                 13
                                                                                      ALAN WARENSKI, individually and on               Case No.: 2:19-cv-00101-RFB-NJK
                                                                                 14   behalf of all and others similarly situated,
                                                                                                                                       STIPULATION AND ORDER EXTENDING
                                                                                 15                      Plaintiff,                    STAY OF PROCEEDINGS

                                                                                 16   v.

                                                                                 17   CHARTER COMMUNICATIONS d/b/a
                                                                                      SPECTRUM,
                                                                                 18
                                                                                                         Defendant.
                                                                                 19
                                                                                 20

                                                                                 21                                             STIPULATION

                                                                                 22            Plaintiff Alan Warenski and Defendant Charter Communications, Inc., incorrectly sued as

                                                                                 23   “Charter Communications d/b/a Spectrum” (“Charter”), hereby stipulate and agree as follows:

                                                                                 24            1.     Plaintiff commenced this putative class action on January 17, 2019 (ECF No. 1).

                                                                                 25            2.     This lawsuit arises under 47 U.S.C. § 227(b)(1)(A)(iii) of the Telephone Consumer

                                                                                 26   Protection Act (“TCPA”). Plaintiff alleges that Charter called Plaintiff using an “automatic

                                                                                 27   telephone dialing system” (“ATDS”) and a prerecorded voice without Plaintiff’s prior express

                                                                                 28   consent, in violation of the TCPA.
                                                                                      21399131.1                                      1
                                                                                      Case 2:19-cv-00101-RFB-NJK Document 57 Filed 08/12/20 Page 2 of 4



                                                                                  1          3.      On June 17, 2020, presented with a stipulation from the parties, the Court stayed

                                                                                  2   this action (ECF No. 55) in its entirety pending a ruling from the Supreme Court in Barr v.

                                                                                  3   American Ass’n of Political Consultants, Case No. 19-631 (“AAPC”).

                                                                                  4          4.      On July 6, 2020, the Supreme Court decided AAPC. See 2020 WL 3633780, at *1.

                                                                                  5   The Supreme Court found that the government debt collection exception was unconstitutional, but

                                                                                  6   saved 47 U.S.C. § 227(b)(1)(A)(iii) of the TCPA by severing the unconstitutional government debt

                                                                                  7   collection exception from Section 227(b)(1)(A)(iii). See AAPC, 2020 WL 3633780, at *5 (“The

                                                                                  8   initial First Amendment question is whether the robocall restriction, with the government-debt

                                                                                  9   exception, is content-based. The answer is yes.”); see also id., at *2 (noting six Justices agree that,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   through the automated call ban, Congress has “impermissibly favored debt-collection speech over

                                                                                 11   political and other speech, in violation of the First Amendment”).
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12          5.      Three days after the AAPC decision, the Supreme Court granted certiorari in
                                                      702.382.2101




                                                                                 13   Facebook, Inc. v. Duguid, No. 19-511 (Jan. 9, 2020) (“Duguid”), a case from the Ninth Circuit.

                                                                                 14          6.      In Duguid, the Supreme Court will take up the question of “‘[w]hether the

                                                                                 15   definition of ATDS in the TCPA encompasses any device that can ‘store’ and ‘automatically dial’

                                                                                 16   telephone numbers, even if the device does not ‘us[e] a random or sequential number

                                                                                 17   generator.’” See Question Presented, Facebook, Inc. v. Noah Duguid, No. 19-511 (S. Ct.)

                                                                                 18   (emphasis added); see also Order Granting Petition for Writ of Certiorari, Facebook, Inc. v. Noah

                                                                                 19   Duguid, No. 19-511 (S. Ct. July 9, 2020).
                                                                                 20          7.      In Duguid, the Supreme Court is poised to issue a potentially controlling decision

                                                                                 21   resolving the current circuit split on the definition of an ATDS. The circuit courts of appeals have

                                                                                 22   reached divergent conclusions concerning the proper statutory definition of an ATDS.

                                                                                 23          8.      Specifically, the Third, Seventh, and Eleventh Circuits have recognized that an

                                                                                 24   ATDS is a device that can “(1) store telephone numbers using a random or sequential number

                                                                                 25   generator and dial them or (2) produce such numbers using a random or sequential number

                                                                                 26   generator and dial them.” See Glasser v. Hilton Grand Vacations Co., LLC, 948 F.3d 1301, 1306

                                                                                 27   (11th Cir. 2020); Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 468 (7th Cir. 2020); and
                                                                                 28   Dominguez v. Yahoo, Inc., 894 F.3d 116, 119 (3d Cir. 2018).
                                                                                      21399131.1                                    2
                                                                                      Case 2:19-cv-00101-RFB-NJK Document 57 Filed 08/12/20 Page 3 of 4



                                                                                  1            9.    By contrast, the Second, Sixth, and Ninth Circuits have adopted a more expansive

                                                                                  2   definition of an ATDS, concluding that it is “the capacity to ‘store’ numbers [that is] required

                                                                                  3   under the TCPA to be considered ATDSs,” and that such a device must “dial numbers without

                                                                                  4   human intervention.” See Duran v. La Boom Disco, Inc., 955 F.3d 279, 287 (2d Cir. 2020);

                                                                                  5   Marks v. Crunch San Diego, LLC, 904 F.3d 1041 (9th Cir. 2018); Allan v. Pa. Higher Educ.

                                                                                  6   Assistance Agency, No. 19-2043, 2020 WL 4345341, at *9 (6th Cir. July 29, 2020).

                                                                                  7            10.   The parties believe that a definitive resolution of the controlling definition of an

                                                                                  8   ATDS will issue shortly by the Supreme Court during this term, warranting a stay here pending

                                                                                  9   the Duguid action.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10            11.   The parties therefore agree that this action should be stayed in its entirety pending

                                                                                 11   a ruling from the Supreme Court in the Duguid case.
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   ///
                                                      702.382.2101




                                                                                 13   ///

                                                                                 14   ///

                                                                                 15   ///

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      21399131.1                                       3
                                                                                      Case 2:19-cv-00101-RFB-NJK Document 57 Filed 08/12/20 Page 4 of 4



                                                                                  1            12.   Therefore, the parties respectfully request that the existing stay order entered on
                                                                                  2   June 17, 2020 be extended pending the Supreme Court’s decision in Duguid.
                                                                                  3   DATED this 11th day of August, 2020.                DATED this 11th day of August, 2020.
                                                                                  4

                                                                                  5   /s/ Miles N. Clark                                  /s/ Patrick J. Reilly________________
                                                                                      Matthew I. Knepper, Esq.                            Patrick J. Reilly
                                                                                  6                                                       BROWNSTEIN FARBER HYATT
                                                                                      Miles N. Clark, Esq.
                                                                                                                                          FARBER SCHECK, LLP
                                                                                  7   KNEPPER & CLARK, LLC                                100 N. City Parkway, Suite 1600
                                                                                      10040 W. Cheyenne Avenue                            Las Vegas, NV 89106-4614
                                                                                  8   Suite 170-179
                                                                                      Las Vegas, NV 89129                                 Matthew D. Guletz, Esq.
                                                                                  9                                                       THOMPSON COBURN, LLP
                                                                                      George Haines, Esq.                                 One U.S. Bank Plaza, Suite 2700
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                                       Saint Louis, MO 63101
                                                                                      FREEDOM LAW FIRM, LLC
                                                                                 11   8985 S. Eastern Ave., Suite 350                     Attorneys for Charter Communications, Inc.
                                            100 North City Parkway, Suite 1600




                                                                                      Las Vegas, NV 89123
                                                Las Vegas, NV 89106-4614




                                                                                 12   702.880.5554 ext. 222
                                                      702.382.2101




                                                                                      Efax: 702.967.6666
                                                                                 13   www.FreedomLegalTeam.com
                                                                                 14
                                                                                      Attorneys for Alan Warenski
                                                                                 15
                                                                                                                           ORDER
                                                                                 16
                                                                                               IT IS SO ORDERED.
                                                                                 17

                                                                                 18                                               ____________________________________
                                                                                                                                  RICHARD F. BOULWARE, II
                                                                                 19                                               UNITED STATES DISTRICT JUDGE

                                                                                 20

                                                                                 21                                                       August 12, 2020
                                                                                                                                  Dated:______________________________

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      21399131.1                                      4
